                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

RUBEN O. FAVELA

        Plaintiff,

v.                                                                                 No. 17-cv-0568 JB-SMV

LAS CRUCES POLICE DEPARTMENT,
MATTHEW DOLLAR, MANUEL SOTO,
PHC-LAS CRUCES, INC., DANIELLE WILHELM,
JAMES PROCTOR, JAMIE PITTS,
JOSE REVELES, CASSANDRIA BRANCH,
and JOHN DOES 1–2,

        Defendants.1

                                         SCHEDULING ORDER

        THIS MATTER is before the Court on an in-person Rule 16 scheduling conference held

on October 31, 2018. The parties’ Joint Status Report and Provisional Discovery Plan [Doc. 49]

is adopted, except as modified below. The Court will permit discovery as follows:

        1.       50 Interrogatories per side;

        2.       50 Requests for Production per side;

        3.       No limit on the number of Requests for Admission served by each party at
                 this time;2

        4.       12 depositions per side;

        5.       Depositions limited to 4 hours on the record unless extended by agreement
                 of the parties, except depositions of parties and experts, which are limited
                 to 7 hours on the record unless extended by agreement of the parties.


1
  Defendant Las Cruces Police Department was voluntarily dismissed from the case pursuant to Fed. R. Civ. P. 41(a)
on May 30, 2017. [Doc. 3]. The Court granted summary judgment in favor of Defendants Matthew Dollar and Manuel
Soto and dismissed them on September 21, 2018. [Doc. 47].
2
  Requests for Admission are subject to the deadline for termination of discovery.
         In accordance with the Civil Justice Expense and Delay Reduction Plan adopted in

compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. § 473(a)(1), this

case is assigned to a “complex” (240-day) track classification. The Court sets the following case

management deadlines:

            Plaintiff moves to amend the pleadings or join                            December 12, 2018
            additional parties by3:

            Defendant moves to amend the pleadings or join                            December 28, 2018
            additional parties by3:

            Plaintiff discloses experts and provides expert                                 April 29, 2019
            reports or summary disclosures by4:

            Defendant discloses experts and provides expert                                   May 29, 2019
            reports or summary disclosures by4:

            Termination of discovery:                                                        June 28, 2019

            Motions relating to discovery filed by5:                                          July 18, 2019

            Pretrial motions other than discovery motions filed                               July 29, 2019
            by:

            Proposed Pretrial Order due from Plaintiff to                            September 13, 2019
            Defendant by:



3
  Amendment must comply with Fed. R. Civ. P. 15(a).
4
  The parties must disclose every expert witness who is expected to testify, even if the expert is not required to submit
an expert report. See Fed. R. Civ. P. 26(a)(2)(B)–(C); D.N.M.LR-Civ. 26.3(b). Summary disclosures are, under
certain circumstances, required of treating physicians. Farris v. Intel Corp., 493 F. Supp. 2d 1174, 1180 (D.N.M.
2007) (Treating physicians who do not submit Rule 26 expert reports may only testify “based on . . . personal
knowledge and observations obtained during [the] course of care and treatment[.]”); see Blodgett v. United States,
2008 WL 1944011, at *5 (D. Utah May 1, 2008) (unpublished) (“[T]reating physicians not disclosed as experts are
limited to testimony based on personal knowledge and may not testify beyond their treatment of a patient.”).
5
  See D.N.M.LR-Civ. 7 for motion practice requirements and timing of responses and replies. The discovery motions
deadline does not extend the 21-day time limit in D.N.M.LR-Civ. 26.6 (Party served with objection to discovery
request must file motion to compel within 21 days of service of objection. Failure to file motion within 21 days
constitutes acceptance of the objection.).
                                                           2
           Proposed Pretrial Order due from Defendant to                            September 27, 2019
           Court by6:

         Discovery shall not be reopened, nor shall case management deadlines be modified, except

by an order of the Court upon a showing of good cause. Discovery must be completed on or before

the discovery deadline. Accordingly, service of written discovery is timely only if the responses

are due prior to the discovery deadline. A notice to take deposition is timely only if the deposition

takes place prior to the discovery deadline. The pendency of dispositive motions does not stay

discovery.

         IT IS SO ORDERED.


                                                                         ______________________________
                                                                         STEPHAN M. VIDMAR
                                                                         United States Magistrate Judge




6
 The Proposed Pretrial Order must provide that no witnesses, except rebuttal witnesses whose testimony cannot be
anticipated, will be permitted to testify unless the name of the witness is furnished to the Court and opposing counsel
no later than 30 days prior to the time set for trial. Any exceptions thereto must be upon order of the Court for good
cause shown.
                                                          3
